Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claim (no new matter should be entered):
(a) the stator assembly further comprises a housing bending and extending from an edge of the second base on a side away from the shaft toward the first base, as in claim 4.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following, as described in the specification:  
(b)  as described in [0048] “The housing 205 bends and extends from the edge of the side of the second base 2041 away from the shaft 101 toward the first base 2031”.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.
Figs. 5-7, particularly Fig. 6, show the housing 205 bends and extends from the edge of the side of the first base 2031 away from the shaft 101 toward the second base 2041.  None of the drawings shows the above claimed features and the above features’ detailed description.
(c) The drawings, filed on 7/18/22, are not accepted because the drawing sheets are not in compliance with 37 CFR 1.121(d).  
The corrected drawings, each drawing sheet submitted after the filing date of an application, must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sakamoto (US 6028377, herein ‘Sakamoto’).
Sakamoto discloses a stepping motor (figs. 9-14F) comprising: 
a rotor assembly [80] comprising a shaft [14] and magnets [16] sleeved outside the shaft, along a circumferential direction of the shaft for forming a plurality of first magnetic poles and a plurality of second magnetic poles (see fig. 9); 
a plurality of stator assemblies [11, 12, 13] sleeved outside the rotor assembly and sequentially stacked and arranged along an axial direction of the rotor assembly, each of the stator assembly comprising a fixed claw pole [11, 12, 13] wound on the periphery of the rotor assembly and a coil [11c, 12c, 13c] sheathed on the fixed claw pole; wherein the fixed claw pole comprises a first claw pole part and a second claw pole part [11a-11b, 12a-12b, 13a-13b] which are oppositely arranged and mutually matched (see fig. 9); wherein: 
the first claw pole part comprises a first base (unnumbered, shown in fig. 9) sleeved on the shaft and first pole claws [11a] bending and extending from an edge of the base along the axial direction of the shaft towards the second claw pole part, and the first pole claws are distributed at intervals along the circumferential direction of the first base; the second claw pole part comprises a second base (unnumbered, shown in fig. 9) sleeved on the shaft and second pole claws [11b] bending and extending from the edge of the base along the axial direction of the shaft towards the first base, and the second pole claws are distributed at intervals along the axial direction of the second base; as fig. 9 shows, the first pole claws [11a] and the second pole claws [11b] extend in a staggered manner, each first pole claw is positioned between two adjacent second pole claws, and the first pole claw and the second pole claw form a pole claw ring; the coil [11c] is sleeved on the pole claw ring; and a quantity (M) of the first pole claw and the second pole claw is same as a quantity (M) of the magnets (see col. 10 line 8+). 


    PNG
    media_image1.png
    878
    1876
    media_image1.png
    Greyscale

As figs. 13A-14F show, each first pole claw [11a] and each second pole claw [11b] is arranged corresponding to one different magnet; each first pole claw has a different polarity from adjacent second pole claw.  Each first pole claw has a different polarity from its corresponding magnet; each second pole claw has a different polarity from its corresponding magnet.


    PNG
    media_image2.png
    301
    1648
    media_image2.png
    Greyscale


RE claim 2, Sakamoto discloses the stepping motor as described in claim 1, wherein the stator assembly further comprises a skeleton [11d] sleeved on the periphery of the claw pole ring, and the coil is sleeved and fixed on the skeleton (i.e. the Sakamoto’s disclosed as a bobbin sleeved on the claw pole ring for supporting the coil.  The term “bobbin” is a much commonly used and well-known term for a spool supporting winding/coil, instead of so-called “skeleton”).
RE claim 12, Sakamoto discloses the stepping motor as described in claim 1, wherein a plurality of stator assemblies are divided into at least two different phases (U, V, W), first pole claws or second pole claws of the stator assemblies of the same phase are arranged identically, the coils of the stator assemblies of the same phase are mutually connected in series or in parallel (i.e. via star or delta connection, see col. 4 lines 42+), and the claw pole ring of the stator assemblies of different phases are mutually staggered by a first angle (see figs. 9, 13A).
RE claim 13, Sakamoto discloses the stepping motor as described in claim 12, wherein the stator assemblies of different phases are staggered in the axial direction of the rotor assembly.
RE claim 14, Sakamoto discloses the stepping motor as described in claim 1, wherein the magnet comprises a plurality of magnet units arranged along the shaft axis, and a single magnet unit corresponds to at least two stator assemblies (fig. 9 shows a single magnet unit corresponds to three stator assemblies).

    PNG
    media_image3.png
    534
    597
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    451
    1008
    media_image4.png
    Greyscale
  
RE claim 15, Sakamoto discloses the stepping motor as described in claim 12, wherein an included angle (i.e. the included angle = 180o/M) between adjacent magnetic poles of the magnet and the shaft connecting line is at least twice the first angle (i.e. the first angle = 60o/M).  That is the included angle three times greater than the first angle, i.e. 180o/M > 60o/M or it can be expressed as: 3x(60o/M) > 60o/M.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto, as applied to claims 1-2 above, in view of Kimpara et al (US 20110089776, herein ‘Kimpara’).
RE claims 3-4, Sakamoto discloses the claimed stepping motor, except for the limitations of the above listed claims.
RE claims 3/2-4/2,  Kimpara teaches a stepping motor comprising a rotor assembly [11] comprising a shaft [12] and magnets [14] sleeved outside the shaft, along a circumferential direction of the shaft for forming a plurality of first magnetic poles and a plurality of second magnetic poles (see fig. 2); a plurality of stator assemblies [22A, 22B] sleeved outside the rotor assembly and sequentially stacked and arranged along an axial direction of the rotor assembly, each of the stator assembly comprising a fixed claw pole wound on the periphery of the rotor assembly and a coil sheathed on the fixed claw pole; wherein the fixed claw pole comprises a first claw pole part and a second claw pole part (see fig. 3) which are oppositely arranged and mutually matched.  Each of the first and second pole claws [25, 28] bends and extends from a side of the first/second base close to the shaft.  The stator assembly further comprises assembly [22A] further comprises a housing [29] bending and extending from an edge of the first base on a side away from the shaft toward the second base, and the coil is located between the housing and the claw pole ring (see figs. 2-3).  Also, the stator assembly [22B] further comprises a housing bending and extending from an edge of the second base on a side away from the shaft toward the first base, and the coil is located between the housing and the claw pole ring (see figs. 2-3).  

    PNG
    media_image5.png
    557
    1662
    media_image5.png
    Greyscale

RE claims 5/3, 6/4, 7/5 and 8/6,  Kimpara teaches the stepping motor wherein the stator assembly further comprises driving circuit disposed externally fixed outside the housing (see [0013]-[0014], [0046] and [0052]) (i.e. obviously the driving circuit must be configured on a circuit board because a circuit board is an inherently component of a driving circuit), and the skeleton [33] extends out as supporting feet [43A-1, 43A-2, 43B-1, 43B-2] in a direction away from the shaft, the housing [29] is provided with an avoiding hole [29a] corresponding to the supporting feet, and the supporting feet extend to the outside of the housing through the avoiding hole and are fixedly connected with the circuit board (see [0039], [0043], [0046]; also figs. 2-4B and 6); wherein the coil [37] is provided with a connection end [37a, 37b] that is wound on the supporting feet [46] (see fig. 6) and electrically connected with the circuit board.

    PNG
    media_image6.png
    449
    745
    media_image6.png
    Greyscale

RE claim 9/1, Kimpara teaches the stepping motor, wherein the first and second pole claws [25, 28 in fig. 3] are arranged at equal intervals, and widths of the first pole claw and the second pole claw are gradually reduced along respective extending directions (see fig. 3).  Such stator having pole claws’ gradually reduced width along extending direction is well known in the art.
Thus, by applying the Kimpara important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by configuring the housing with opening/hole and by configuring the skeleton extends out as supporting feet in a direction away from the shaft, the housing’s opening/hole corresponding to the supporting feet, and the supporting feet extend to the outside of the housing through the avoiding hole and are fixedly connected with the circuit board being fixed outside the housing, as in claims 3-9.  Doing so would provide the stepping motor with enhanced coil bobbin/skeleton provided with electrical connection terminals for electrically connecting the stator coils with the driving circuit.
RE claim 10/1, Kimpara teaches the stepping motor further comprises end covers [51] respectively sleeved on two ends of the shaft [12], and the end cover is connected with the shaft through a bearing [52] (see fig. 2 and [0030]).  Therefore, by applying the Kimpara important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by providing two respective axial end covers and each end cover is connected with the shaft through a bearing.  Doing so would provide means to mechanically protect the motor and rotatably means to support the shaft and its rotor.
Claim 11/9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto and Kimpara, as applied to claims 1 and 9 above, further in view of Molnar (US 5881448, herein ‘Molnar).
The combination of Sakamoto and Kimpara discloses the claimed stepping motor, except for claim 11.  However, Molnar teaches a rotor assembly a gasket [26, 28] is arranged between the magnet [14] and each end cover [16, 22].  

    PNG
    media_image7.png
    914
    1745
    media_image7.png
    Greyscale

Owing to the prior art motor of Sakamoto and Kimpara having respective axial end covers [51] respectively sleeved on two ends of the shaft that is sleeved by the rotor’s magnet (see Kimpara’s fig. 2); hence, by applying the Molnar important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by providing the prior art rotor assembly with a gasket arranged between the prior art rotor’s magnet and each of the prior art motor’s end cover.  Doing so would provide electrically insulating and mechanically supporting means for the rotor assembly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834